Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157221(56)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  STATE TREASURER,                                                                                   Elizabeth T. Clement,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 157221
  v                                                                 COA: 336202
                                                                    Emmet CC: 16-105277-CZ
  MICHAEL A. KENNEDY,
           Defendant-Appellant,
  and
  JP MORGAN CHASE BANK and OFFICE OF
  RETIREMENT SERVICES,
             Defendants.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted for filing if submitted on or
  before May 23, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 2, 2018
                                                                               Clerk